Citation Nr: 1820840	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  06-35 374		DATE
		

THE ISSUE

 Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure, is granted.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicide agents, is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure, are met.  38 U.S.C. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) & (e) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO), denying service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.  In a September 2012 decision, the Board also denied the claim, but in November 2013, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision vacating the Board's decision and remanding this claim for further development.

In August 2017, the Board remanded this matter for further development and the case has been returned for appellate consideration.  The Board finds there has been substantial compliance with its August 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial and not strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.




Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Law and Analysis

The Veteran contends that his peripheral neuropathy of the bilateral lower extremities is due to exposure to herbicide agents while he served in the Republic of Vietnam during the Vietnam War, and hence, seeks service connection for his disability.  The Board finds that the competent, credible, and probative evidence is at least in relative equipoise as to whether the Veteran's lower extremity peripheral neuropathy is etiologically related to service.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

For those who had active service in the Republic of Vietnam between January 1962 and May 1975, service connection for certain enumerated chronic diseases, such as early-onset peripheral neuropathy, may be based upon presumed exposure to an herbicide agent, such as Agent Orange, if it manifests to a compensable degree or more within one year of the last date of exposure to herbicide agents during service.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6)(ii)-(iii), 3.3039(e) (2017).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

VA General Counsel has determined that service in the Republic of Vietnam requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  See VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2017).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2017).

The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1286-88 (Fed. Cir. 2009).  In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

With respect to the first Holton element, current disability, the evidence of record contains numerous iterations of a diagnosis of peripheral neuropathy.  Notably, during a May 2010 VA examination for neurological disorders, miscellaneous examination, the Veteran was diagnosed with peripheral neuropathy in both lower extremities; VA medical records show that in March 2014, after EMG/nerve conduction studies, Dr. X.F. diagnosed the Veteran with peripheral predominately axonal dominant sensorimotor polyneuropathy with mixed features; and during a November 2017 VA examination, the Veteran was diagnosed with demyelinating polyneuropathy.  Accordingly, the first Holton element is met.

With respect to the second Holton element, in-service incurrence or aggravation of a disease or injury, the Veteran's military personnel records confirm his service in Vietnam from November 1967 to May 1968.  Hence, he is presumed to have been exposed to herbicide agents during his active military service.  38 C.F.R. 
§ 3.307(a)(6)(i), (iii) (2017).  Further, his last exposure to herbicide agents is presumed to coincide with his separation from service, which occurred in May 1968.  38 C.F.R. § 3.307(a)(6)(ii) (2017).  Accordingly, the second Holton element is met.

With respect to the third Holton element, medical nexus between the current disability and the Veteran's presumed exposure to herbicide agents, the Board finds that, on a direct basis, the evidence is in relative equipoise.

The Veteran's VA medical records show that in 2006 Dr. M.S.T. treated the Veteran for a variety of conditions.  In Dr. M.S.T.'s notes it was repetitively documented:  "Exposure to toxic agents: AO."

The Veteran's private medical records show that in August 2006 Dr. J.L., dealing with physical medicine and rehabilitation, evaluated the Veteran for low back pain.  It was recorded:  "He is seeing Dr. [B.L.M.] for a peripheral neuropathy workup, which I think is incidental to his back pain and his injury, but I still think she should continue with her workup to make sure it is not a treatable problem."

His medical records show that in August 2006 he was evaluated by Dr. B.L.M., a neurologist, for low back and neck pain and dysesthesias.  His extensive back and neck history, including surgery, was noted as well as the results of a May 2006 four-extremity EMG study.  He was diagnosed with chronic and ongoing demyelinating neuropathy.

The Veteran's medical records show that when Dr. D.J.S. was treating him in March 2007, it was noted that he had bilateral lower extremity neuropathy probably secondary to lumbar nerve.

During the May 2010 VA examination for neurological disorders, miscellaneous examination, the Veteran reported that he had long-standing bilateral numbness and tingling in the lower legs.  He reported that it began one year after service and slowly worsened over time.  The examiner reported that when the Veteran was asked about his belief that his peripheral neuropathy was related to exposure to herbicide agents, the Veteran stated that some years ago he saw a neurologist, Dr. B.[L.]M., and he believed that she told him that she felt his condition was due to Agent Orange exposure.  It was recorded that the Veteran was strongly encouraged to obtain a written statement from Dr. B.L.M. as to a medical nexus.

The examiner noted that the Veteran's medical records showed that he had long histories of cervical disc disease and lower back disc disease with subsequent operative procedures, which could easily cause neuropathic symptoms.  It was also noted that the Veteran's medical records showed the mention of neuropathy back years ago but its etiology remained elusive.

The examiner stated that based on the record in its current state, it would be resorting to complete speculation to determine whether the Veteran's bilateral neuropathy issues in the lower extremities was due to exposure to herbicide agents.  The examiner explained that there is no testing available for delineating exposure to herbicide agents as a cause for peripheral neuropathy.  The examiner noted that the record contained only the Veteran's assertion that he had symptoms to a compensable degree within one year of service thereby making any conclusion as to etiology speculative.

The Veteran's VA medical records show that he was seen by neurologist Dr. X.F. in March 2014 for evaluation of numbness in both feet.  The Veteran reported that his symptoms began many years ago and became progressively worse.

An EMG/nerve conduction study was performed.  It was noted that there was reduced amplitude in the sural and supra peroneal nerves and in the tibial nerves.  It was stated that there was evidence of chronic neurogenic changes.  It was stated that there was EDX evidence of mild to moderate peripheral predominately axonal dominant sensorimotor polyneuropathy with mixed features, likely due to his borderline diabetes mellitus and previous alcohol abuse.  It was also noted that there was superimposed left chronic L3/5 radiculopathy with minimal activity.  It was noted that there was no EDX evidence of myopathy and that the sensory ataxia was likely due to his neuropathy.

The Veteran's VA medical records show that in April 2014 Dr. D.T., an optometrist examining the Veteran, noted his past medical history as having "neuropathy of both legs due to Agent Orange."  Dr. D.J.S., a primary care physician treating the Veteran for hypertension, recorded his past medical history as including "severe neuropathy-Agent Orange Exposure."

The Veteran's VA medical records show that in February 2015 the Veteran was seen by neurologist Dr. D.M.N. when the Veteran was referred due to problems with dizziness and gait disturbance.  The Veteran reported that he was unable to feel things from the knees to his feet; that he had a burning sensation on the bottom of his feet; and that he had a tingling sensation in the anterior tibial and calf region.

It was recorded that approximately thirty years ago the Veteran had a stroke, which was followed by some residual left arm and leg weakness.  It was noted that a May 2011 CT scan of the brain showed an old infarct in the left caudate nucleus.  It was recorded that ten years before the Veteran fell out of a tree, fracturing his neck and requiring halo fixation.  It was recorded that the Veteran reported that since then he noticed that his legs seemed to give way.  The Veteran reported that for the previous year-and-a-half he had difficulty with his balance and dizziness.
 
It was noted that the Veteran had a lumbar fusion L3-4 with pedicle screw fixation and had a history of lumbar radiculopathy.  It was noted that his gait was unsteady and that he used a single-prong cane.  It was noted that a February 2014 MRI taken after the Veteran had a bad fall showed narrowing at C4-5 as well as a disc bulge.

It was recorded that the Veteran had peripheral neuropathy, "probably diabetic, although the patient has a history of Agent Orange exposure."  It was also found on examination that the Veteran's falling was related to abnormal eye movements in that he had no voluntary horizontal gaze and only slight upward and downward gaze.

In November 2017, the Veteran was afforded a VA examination for peripheral nerve conditions.  The examiner diagnosed the Veteran with demyelinating polyneuropathy.  The Veteran reported that the onset of symptoms was approximately twelve years ago, at which time he was told he had peripheral neuropathy.  He reported that in approximately 2006 EMG/NCT testing was done, and at about the same time, he was told he had impaired glucose readings.  The Veteran reported his current symptoms as bilateral numbness and tingling below the knee, into the foot and toes.

The examiner noted the Veteran's symptoms attributable to a peripheral nerve as moderate bilateral paresthesias and/or dysesthesias and numbness.  It was recorded that there was decreased sensory bilaterally in the foot and toes.  It was recorded that there was bilateral incomplete paralysis of the musculocutaneous (superficial peroneal) nerve.

The examiner noted that the EMG study results obtained in May 2006 were abnormal bilaterally.  It was noted that the abnormality was chronic and ongoing demyelinating neuropathy.

The examiner opined that the Veteran's bilateral lower extremity disability was less likely than not incurred in or caused by service.  The examiner explained that service treatment records and post-service medical treatment records were silent for a peripheral neuropathy condition until May 2006 such that there was no nexus between service and the condition.  The examiner stated that the etiology of the Veteran's condition was idiopathic, which it was explained is usually the case in up to 25 percent of patients despite extensive investigations; the examiner provided medical citations.  The examiner stated that early onset peripheral neuropathy could not be opined and it was not indicated based on the current evidence.  The examiner noted that in August 2003 the Veteran fell 20 feet, fracturing cervical vertebrae, and thereafter experienced persistent tingling in his feet.  The examiner further noted the extensive medical care the Veteran has received for neck and back conditions since 2003.

The Board finds the Veteran both competent and credible in his assertions that his symptoms of peripheral neuropathy started within a year of leaving service.  The Board also finds him competent and credible as to his assertion that he understood Dr. B.L.M. to intimate in 2006 that his peripheral neuropathy was related to exposure to herbicide agents.  The Board notes that the Veteran, however, while entirely competent to report his symptoms and conversations, is not competent to proffer an opinion as to diagnoses or the etiologies of his disabilities.  Such opinions require specific medical training and are beyond the competency of a lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions in these regards to be of no probative value.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (explaining the distinction between competency and credibility); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Accordingly, the statements offered by the Veteran in support of his claim are not competent evidence to support any specific diagnosis or etiology of a disability.

The Board has the responsibility of weighing conflicting medical opinions and may place greater weight on one physician's opinion over another depending upon factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Factors going toward the probative value of a medical opinion include:  1) whether the veteran was examined, 2) the examiner's knowledge and skill in analyzing the data, 3) the medical conclusions drawn, 4) presence of clear conclusions supported by data, 5) presence of reasoned medical explanation connecting the conclusion and data, and 6) the examiner reviewed the veteran's relevant past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).

Both of the VA examiners stated in their reports that it would require speculation to find that there was a positive nexus between the Veteran's peripheral neuropathy and in-service exposure to herbicide agents.  The Board notes that the evidence of record contains at least five different medical theories as to the etiology of the Veteran's peripheral neuropathies:  stroke, broken neck, exposure to herbicide agents; borderline type II diabetes mellitus, and alcohol abuse.  The Board notes that the Veteran is service-connected for alcohol use disorder.  The Board notes that the UpToDate article cited by the examiner in the November 2017 VA examination report supports these theories and underscores the speculative nature of diagnosing peripheral neuropathies in general.

The Board notes that the examiner who provided the May 2010 VA examination was a staff physician while the examiner during the November 2017 VA examination was a nurse practitioner.  Because there is evidence of record from more highly qualified physicians who have had ongoing relationships with the Veteran and been integral to his medical care, the Board does not find these two opinions probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).

The evidence of record establishes that the Veteran has been seen by at least two neurologists in the recent past.  In assessing the Veteran's medical condition, in March 2014, Dr. X.F. opined that the Veteran's peripheral neuropathy is likely due to his borderline diabetes or previous alcohol abuse.  In February 2015, Dr. D.M.N. opined that the Veteran's peripheral neuropathy was probably diabetic but also acknowledged that the Veteran had a history of Agent Orange exposure.  The Board notes that two neurologists responsible for the Veteran's well-being proposed four possible etiologies for the condition, including exposure to herbicide agents.

The Board finds that a subtle but concrete piece of nexus evidence is the pervasive notation in the Veteran's medical records that he has a past medical history of exposure to herbicide agents and its treatment by medical care providers as a medical fact.  The evidence establishes that recently, without challenge, Drs. D.T., D.J.S., and D.M.N. considered exposure to herbicide agents as part of the Veteran's medical history and as a factor in the etiology of his medical conditions.  More remotely, Dr. M.S.T. noted exposure to toxic agents.  The Board finds it highly probative that a neurologist, primary care physicians, and an optometrist have considered as fact in evaluating and treating the Veteran for a variety of medical conditions that he has been exposed to herbicide agents.

Therefore, based on the evidence of record and resolving doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's peripheral neuropathy is causally related to service, to include as due to exposure to herbicide agents.  As such, service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide agent exposure, is warranted in this case.  38 C.F.R. § 3.102 (2017); see also 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  John S. Berry, Attorney





Department of Veterans Affairs


